—Appeal by the defendant from two judgments of the Supreme Court, Kings *534County (Kramer, J.), both rendered August 12, 1993, convicting him of criminal sale of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the third degree (four counts), criminal possession of a controlled substance in the fourth degree, and criminal possession of a controlled substance in the seventh degree (three counts) under Indictment No. 4074/91, upon his plea of guilty and criminal sale of a controlled substance in the third degree under Indictment No. 13591/91, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are modified, on the law, by vacating the sentences imposed; as so modified, the judgments are affirmed, and the matters are remitted to the Supreme Court, Kings County, to give the defendant an opportunity to withdraw his pleas of guilty.
The court improperly agreed to place the defendant on interim probation by postponing his sentences to allow him to enter a drug treatment program, and promising him that it would vacate his pleas of guilty if he successfully completed the program (see, People v Rodney E., 77 NY2d 672; People v Johnson, 197 AD2d 638; People v Rodriguez, 202 AD2d 698). We note that the recent amendment permitting interim probation was not intended to have retroactive effect (L 1994, ch 509; People v Broadhead, 208 AD2d 761).
In light of our determination, we need not reach the remaining contention raised in the appellant’s supplemental pro se brief. Bracken, J. P., Miller, Lawrence and Santucci, JJ., concur.